DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 


2.    The Amendment filed October 09, 2020 has been entered.  Claims 8 and 10 have been canceled.  Claim 1 has been amended.  Claims 1-7, and 9 are pending in the application.  Applicant’s amendments have overcome the 101 and 112 rejections  previously set forth in the Non-Final Office Action mailed July 09, 2020.

Allowable Subject Matter

3.	Claims 1-7, and 9 are allowed. 

The following is an examiner's statement of reasons for allowance: 

Regarding independent claims 1, and 9, the prior art of record fails to teach or suggest the claimed limitations with the reasons set forth in the Applicant’s Remarks filed on October 09, 2020, pages 5-7.

Claims 2-7 are allowed by virtue of their dependency from claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/C.P.T/Examiner, Art Unit 2654    

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654